Per Curiam.
Respondent was admitted to practice by this Court in 1973. He resides in New Jersey.
On March 1, 2002, respondent pleaded guilty in Chemung County Court to one count of grand larceny in the fourth *867degree, a class E felony (see, Penal Law § 155.30 [1]). At his plea allocution, he admitted that he stole moneys from an estate for which he served as both executor and attorney. He has made full restitution.
Respondent ceased to be an attorney upon his plea of guilty to the felony {see, e.g., Matter of Russell, 216 AJD2d 790). We therefore grant petitioner’s motion to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (a) and (b).
Cardona, P.J., Mercure, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden from appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, and from giving any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys {see, 22 NYCRR 806.9).